Citation Nr: 0927110	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-13 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right ankle 
disability, to include limitation of motion. 


REPRESENTATION

Veteran represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from April 1967 to October 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his right ankle disability had its 
onset during service.

The Veteran's service treatment records (STRs) consist solely 
of the entrance and separation exams.  The Veteran's STRs are 
devoid of any problems with the right ankle, and specifically 
noted "normal" for the feet and lower extremities.  The 
Veteran was notified that attempts to retrieve his STRs were 
unsuccessful, particularly from Germany where he claimed he 
was treated.  

Private medical records from May 2004 document the first 
instance of record in which the Veteran sought treatment for 
right ankle disability.  At that time, he reported that he 
had fractured the ankle in the military in Germany in 1967.  
In August 2004, the Veteran underwent a right ankle fusion.  

Also of record is a statement submitted by the Commanding 
Officer of C Battery, 2D Battalion 18th Field Artillery, 
located at Rothwestern Kasserne, Republic of Germany.  
According to the statement, the Veteran broke his right leg 
on duty and was sent to Frankfurt General Hospital for 
treatment in approximately September 1967.

The evidence of record reflects that the Veteran was afforded 
a VA examination in February 2008.  The impression was fusion 
of the tibiotalar joint with two screws, no suggestion of 
loosening or infection about the hardware, bony fusion of the 
distal syndesmosis, marked soft tissue swelling and edema 
about the right ankle and significant degenerative changes at 
the calcaneus and midfoot articulations.  In comparison, the 
left ankle impression was milder degenerative changes to 
include malleolar spurring and modest soft tissue swelling, 
without obvious effusion, and moderate hindfoot and midfoot 
degenerative changes partially visualized.  

The diagnosis was of right ankle stable joint with surgical 
arthrodesis, incomplete fusion, and residuals of 
posttraumatic arthritis.  The examiner reasoned that it was 
rational to believe a one time injury to the ankle could 
subsequently cause posttraumatic arthritis.  He also noted 
that in the Veteran's case there existed only a statement 
from a retired U.S. Army Commander attesting to the Veteran's 
in-service injury.  The examiner discussed how the separation 
physical examination in July 1978 did not reference any ankle 
problems.  The examiner stated "[b]ecause there is a buddy 
statement and the right ankle condition presently could have 
been caused by one direct trauma I hesitate to provide a more 
positive conclusion of medical opinion than described 
below."  The examiner then offered an internally 
inconsistent conclusion of medical opinion.  Specifically, 
"[c]urrent right ankle is at least [as] likely as not (less 
than 50/50 probability) caused by or the result of active 
duty service."

Following a review of the evidence of record, the Board finds 
that the medical evidence is insufficient to render a 
decision in this case.  There is evidence that the Veteran 
has a current right ankle disability that could be related to 
service.  Thus, the claim must be remanded and a VA 
examination scheduled to clarify whether the Veteran's 
current right ankle disability is related to his service.  
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Provide the VA examiner who reviewed 
the Veteran's claims folder in February 
2008 with the claims folder once again.  
The examiner should specifically clarify 
whether it is at least as likely as not 
that the Veteran's current right ankle 
disability was caused by an in-service 
ankle injury or an in-service broken leg 
as alleged by the buddy statement.  All 
opinions must be supported by complete 
rationale.  

If the examiner is not available, or the 
examiner determines that a physical 
examination of the Veteran is required, 
schedule the Veteran for a VA examination 
to determine the nature and etiology of 
right ankle disability.  The Veteran's 
claims folder should be made available to 
the examiner for review.  The examiner is 
to perform all necessary testing.  The 
examiner should specifically provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's right 
ankle disability is related to the claimed 
fracture in service.  

2.  Following any additional indicated 
development, the case should be reviewed 
on the basis of the additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

